Citation Nr: 0119369	
Decision Date: 07/26/01    Archive Date: 07/31/01

DOCKET NO.  00-10 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for hepatitis C.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION

The veteran had active service from April 1975 to March 1978.  
He also had service in the U.S. Army Reserve, including a 
period of active duty for training from April 20 to May 4, 
1985.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 1999 RO rating decision that denied the veteran's 
claim for service connection for hepatis C as not well 
grounded.


REMAND

The RO determined that the veteran did not submit evidence of 
a well-grounded claim for service connection for hepatitis C.  
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and to be codified as 
amended at 5102, 5103, 5106 and 5107) eliminated the concept 
of a well-grounded claim and redefined VA's duty to assist a 
veteran in the development of a claim.  In this case, there 
is additional VA duty to assist the veteran in the 
development of evidence with regard to his claim for service 
connection for hepatitis C. 

The RO should advise the veteran of the evidence needed to 
successfully prove his claim for service connection for 
hepatitis C.  The RO should also assist him in obtaining any 
relevant evidence.

A review of the record shows that the veteran injured his 
right knee during active duty for training in April 1985.  
Service department medical records show that he underwent 
arthroscopic debridement of the anterior cruciate ligament of 
this knee in April 1985.  The diagnosis was rule out anterior 
cruciate tear of the right knee.  VA medical records show 
that he underwent arthroscopic excision of medial and lateral 
meniscus tears in September 1986.  The diagnosis was right 
medial meniscus tear confirmed by arthrogram.  The veteran 
now contends that he has hepatitis C related to these 
surgeries.  He states that he attempted to give blood in 1992 
and was informed of his hepatitis C status by the Red Cross 
at that time.  He believes VA has these records.  VA does 
not.

A private medical report of the veteran's examination in 
October 1998 notes a history of conflicting HCV RNA testing 
in the past and that repeat testing at the time of this 
examination revealed a positive HCV RNA value of 2+ on a 
scale of 1-4.  The signatory, a physician, concluded that the 
veteran had chronic hepatitis C with a mild degree of 
activity.

The overall evidence leaves the Board uncertain as to whether 
or not the veteran has chronic hepatic C and, if he does, the 
etiology of this condition.  In the judgment of the Board, 
the veteran's claims folder should be made available for 
review by an appropriate physician to determine whether the 
veteran has chronic hepatitis C and/or whether additional 
confirmatory tests are needed, such as the EIA (enzyme 
immunoassay) and, if positive, RIBA (recombinant immunoblot 
assay).  The reviewer should also express an opinion as to 
the etiology of any chronic hepatitis C found.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  With the veteran's assistance the RO 
should assemble all available medical 
records with respect to the 1992 
discovery of his HCV status.  If the 
veteran gave blood prior to that time, 
such evidence would also be pertinent.

2.  The veteran's claims folder should be 
made available to an appropriate 
physician at a VA medical facility to 
determine the nature and extent of any 
hepatitis C, and to obtain an opinion as 
to the etiology of any chronic hepatitis 
C found.  The reviewer should determine 
whether additional confirmatory tests are 
needed, such as the EIA (enzyme 
immunoassay) and, if positive, RIBA 
(recombinant immunoblot assay) to confirm 
the presence of chronic hepatitis C.  If 
additional confirmatory information is 
needed, the veteran should be advised of 
the evidence needed to successfully prove 
his claim and given the opportunity to 
submit such evidence and/or to report at 
a VA medical facility for needed blood 
tests.  If additional confirmatory tests 
are not needed to confirm the presence of 
chronic hepatitis C, the reviewer should 
give a fully reasoned opinion as to the 
etiology of the chronic hepatitis C, 
including an opinion as to whether it is 
at least as likely as not that the 
hepatitis C is causally related to the 
veteran's service-connected right knee 
condition, including surgeries for 
treatment of this condition.  The 
reviewer should support the opinions by 
discussing medical principles as applied 
to specific medical evidence in this 
case.  The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

4.  The RO should review the claim for 
service connection for hepatitis C on the 
merits.  If action remains adverse to the 
veteran, an appropriate supplemental 
statement of the case should be sent to 
him and his representative.  They should 
be afforded the opportunity to respond to 
the supplemental statement of the case 
before the file is returned to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



